DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 17-18 filed August 31st, 2021 are the subject of this Office Action. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
 As indicated in the Office Action of 06/25/2021, claims 2-4 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of composition (Applicant elected only luteolin and kaempferol in the response filed 10/30/2020), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020. 
In response to the amended claims, Applicant has elected (i) kaempferol as component (i); resveratrol as component (ii), ECGC as component (iii) and 5,7-dimethoxyflavone as component (iv). Claims 1, 5-8 and 17-18 are the subject matter of this Office Action.  
Declaration
Applicant’s declaration, filed 08/31/2021 directed to the criticality of each component (i)-(iv) on the various toxic aggregated granin pathways is acknowledged and has been carefully considered.
Response to Amendment
Applicant’s amendments, filed 08/31/2021 are acknowledged and have been carefully considered. Applicant has amended the scope of claim 1, which now requires that the administered composition comprises at least one component from each of groups (i)-(iv). 
In view of the amendments, the pending 35 USC 102(a)(1) rejections in view of Hasegawa (US2016/0175349 published 06/23/2016) or Cordeiro (WO2009/087568 published 07/16/2009) have been withdrawn, as neither Hasegawa nor Cordeiro teach or suggest the administration of a composition comprising at least one component from each of groups (i)-(iv). 
 Applicant's arguments, filed 08/31/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bienkiewicz (US2015/0065449 published 03/05/2015), Reiter (Journal of Pineal Research Vol. 61 pages 253-269 published 2016), Kim (Biosci Biotechnol. Biochem Vol. 74 pages 397-401. Published 2010) and Kawarada (JP2013241354 published 12/05/2013, machine translation provided).   
  Bienkiewicz (US2015/0065449 published 03/05/2015) teaches treating Alzheimer’s disease in a subject in need comprising administering a composition comprising the elected resveratrol and EGCG in combination with Vitamin B12 and melatonin. Bienkiewicz teaches that resveratrol and EGCG are each recognized in the art as potent antioxidants that inhibit the production of amyloid beta in the treated patient (abstract, [0041], [0044]-[0046], claims 1, 6 and 12). 
Regarding the limitation of claim 6-7, as evidenced by Reiter (Journal of Pineal Research Vol. 61 pages 253-269 published 2016), melatonin in the Alzheimer’s treating composition of Bienkiewicz is art-recognized as a binder/chelator of Cu2+ and Fe2+ (page 257 right col., page 258 right col., Figure 4).
However, Bienkiewicz does not specifically teach incorporating kaempferol nor 5,7-dimethoxyflavone into the Alzheimer’s disease treating therapeutic cocktail. 
Kim (Biosci Biotechnol. Biochem Vol. 74 pages 397-401. Published 2010) teaches that administration of the elected kaempferol is effective at inhibiting amyloid plaque production and memory impairment in subject in need. As shown in Table 1, administration of 5-40 mg/kg kaempferol to subjects with induced memory loss hindered further memory impairment without affecting locomotive activity in the treated patient (page 400 left col. through right col.). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to combine kaempferol to the Alzheimer’s disease treating composition of Bienkiewicz comprising amyloid beta inhibiting antioxidants resveratrol, ECGC and copper and iron chelator melatonin to yield a composition effective for the treatment of Alzheimer’s disease in a subject in view of the combination of Bienkiewicz and Kim. 
Motivation to combine kaempferol to the composition of Bienkiewicz comprising resveratrol and ECGC logically flows from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of inhibiting amyloid plaques and treating Alzheimer’s disease which in turn, raises the reasonable expectation of success, that when combined, a composition comprising resveratrol, ECGC and kaempferol would be efficacious at treating Alzheimer’s disease in a subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
 However, the combination of Bienkiewicz and Kim do not specifically teach the incorporation of 5,7-dimethoxyflavone into the Alzheimer’s disease treating composition comprising resveratrol, ECGC and kaempferol.
Kawarada (JP2013241354 published 12/05/2013) teaches the elected 5,7-dimethoxyflavone is a potent inhibitor of phosphodiesterase 2 (PDE2) and is an effective therapeutic to be administered to patients suffering diseases mediated by phosphodiesterase 2, such as Alzheimer’s disease (abstract, page 1 paragraph 5,  page 5 paragraph 2, Figure 2).  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to combine 5,7-dimethoxyflavone to the Alzheimer’s treating composition of Bienkiewicz and Kim comprising resveratrol, ECGC and kaempferol in order to arrive at the claimed composition.
 Motivation to combine 5,7-dimethoxyflavone to the composition of Bienkiewicz of Kim comprising resveratrol, ECGC and kaempferol logically flows from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating Alzheimer’s disease which in turn, raises the reasonable expectation of success, that when combined, a composition comprising resveratrol, ECGC, kaempferol and 5,7-dimethoxyflavone would be efficacious at treating Alzheimer’s disease in a subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
Lastly, regarding the capacity of the administered brain-functioning composition of Bienkiewicz, Kim and Kawarada comprising resveratrol, ECGC, kaempferol and 5,7-dimethoxyflavone to inhibit the aggregation of chromogranin B (claim 5), dissociate the granin from a high molecular weight aggregated form to the low molecular weight form (claim 8) or inhibit the interaction of the granin from a metal ion (claim 17), Applicant is reminded that properties that accrue from the process step of administering a composition comprising resveratrol, ECGC, kaempferol and 5,7-dimethoxyflavone to the Alzheimer’s diseased patient embraced within the methodology of prior art above are considered characteristic features of the claimed product.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). As evidenced by Figure 18-19 of the instant Application, compositions comprising kaempferol and resveratrol are effective at preventing aggregation of chromogranin A and B. In the present case the burden is shifted to Applicant to prove that the administered Alzheimer’s disease composition of Bienkiewicz, Kim and Kawarada comprising resveratrol, ECGC, kaempferol and 5, 7-dimethoxyflavone of Hasegawa comprising will not inhibit the aggregation of chromogranin B, will not dissociate the granin from a high molecular weight aggregated form to the low molecular weight form and will not inhibit interaction between a granin and a metal ion. 
  
 Response to Arguments
Applicant’s arguments filed 08/31/2021 are acknowledged and have been carefully considered but remain unpersuasive. Regarding Applicant’s contention that a combination of 1 or 2 components would not stop all 16 granin pathways, nor would a haphazard combination be expected to stop all 16 granin pathways, said arguments are unpersuasive. In the instant case, the claims are not directed to inhibiting all 16 granin pathways, just the administration of at least agent from groups (i)-(iv) to a subject in need, rendered obvious by the prior art combination of  Bienkiewicz, Kim and Kawarada and Hasegawa. Moreover, the combination of resveratrol, ECGC, kaempferol and 5, 7-dimethoxyflavone embraced in the combined teachings of Bienkiewicz, Kim and Kawarada and Hasegawa is not haphazard, but targeted as each of the agents is art-recognized to be effective at treating Alzheimer’s disease in a subject in need.   
 

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628